

	

		II

		109th CONGRESS

		1st Session

		S. 1128

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Wyden (for himself

			 and Mr. Sununu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  for increased rebates under the medicaid program for prescription drugs that

		  are directly advertised to consumers, to require other Federal programs

		  purchasing or reimbursing for such drugs to establish payment and reimbursement

		  mechanisms that reduce the costs of those drugs, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Pharmaceutical Advertising and

			 Prudent Purchasing Act.

		2.Increased

			 rebates under the medicaid program for prescription drugs directly advertised

			 to consumers

			(a)In

			 generalSection 1927(b) of the Social Security Act (42 U.S.C.

			 1396r–8(b)) is amended by adding at the end the following:

				

					(5)Increase in

				amount of rebate for covered outpatient drugs directly advertised to

				consumers

						(A)In

				generalA rebate agreement under this subsection shall provide

				for an increase in the amount of the rebate determined under subsection (c)

				with respect to each covered outpatient drug of a manufacturer for which

				payment is made under the State program under this title if the manufacturer of

				such drug fails to certify to the Secretary that the drug was not directly

				advertised to consumers during the rebate period applicable to such

				agreement.

						(B)Adjustment of

				rebate formula

							(i)In

				generalNot later than 180 days after the date of enactment of

				this paragraph, the Secretary shall determine appropriate adjustments to make

				to the formula used to calculate the amount of a rebate under subsection (c) to

				determine the increased amount of the rebate required under subparagraph (A),

				including, to the extent the Secretary determines appropriate, to the

				application of the average manufacturer price and best price in such

				formula.

							(ii)RequirementsIn

				determining the adjustments required under clause (i), the Secretary

				shall—

								(I)take into account

				the increased costs to the State program established under this title resulting

				from the purchase of covered outpatient drugs that are directly advertised to

				consumers; and

								(II)consult with

				manufacturers.

								(C)Definition of

				directly advertised to consumersIn this section, the term

				directly advertised to consumers means a reminder ad or product

				claim regarding a covered outpatient drug that is disseminated through radio,

				television, or other electronic media, print media, or outdoor

				advertising.

						.

			(b)Effective

			 dateThe amendment made by this section applies to rebate

			 agreements entered into or renewed under section 1927 of the Social Security

			 Act (42 U.S.C. 1396r–8) on or after the date that is 180 days after the date of

			 enactment of this Act.

			3.Reduced payment

			 and reimbursement mechanisms for other federal programs that purchase or

			 provide reimbursement for prescription drugs that are directly advertised to

			 consumers

			(a)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary of Health and Human Services and the Secretary of

			 Veterans Affairs each shall develop and implement procedures under which any

			 master agreement, pricing agreement, or contract entered into on or after that

			 date for the procurement or purchase of a covered drug or a covered outpatient

			 drug by a Federal agency or reimbursement program described in subsection (b)

			 shall provide that the agency or program shall pay a negotiated reduced price

			 for such drug unless the manufacturer has certified to the head of the agency

			 or program that the drug was not directly advertised to consumers during the

			 12-month period preceding the date of such procurement or purchase.

			(b)Federal

			 agencies and programs describedFor purposes of subsection (a),

			 the Federal agencies and reimbursement programs described in this subsection

			 are the following:

				(1)The Public Health

			 Service, including health-related programs administered by the Indian Health

			 Service, and health-related programs funded under the Public Health Service

			 Act, including the drug pricing agreement program established under section

			 340B of such Act (42 U.S.C. 256b).

				(2)The Department of

			 Veterans Affairs and the program of medical care furnished by the Secretary of

			 Veterans Affairs.

				(3)The Department of

			 Defense and the Defense Health Program.

				(c)DefinitionsIn

			 this section:

				(1)Covered

			 drugThe term covered drug has the meaning given

			 that term in section 8126(h)(2) of title 38, United States Code.

				(2)Covered

			 outpatient drugThe term covered outpatient drug has

			 the meaning given that term in section 1927(k)(2) of the Social Security Act

			 (42 U.S.C. 1396r–8(k)(2)).

				(3)Directly

			 advertised to consumersThe term directly advertised to

			 consumers means a reminder ad or product claim regarding a covered drug

			 or a covered outpatient drug that is disseminated through radio, television, or

			 other electronic media, print media, or outdoor advertising.

				(4)ManufacturerThe

			 term manufacturer has the meaning given that term in section

			 8126(h)(4) of title 38, United States Code, and section 1927(k)(5) of the

			 Social Security Act (42 U.S.C. 1936r–8(k)(5)).

				(d)Conforming

			 amendments

				(1)Prescription

			 drugs purchased by covered entities under agreements entered into under the

			 public health service actSection 340B(a) of the Public Health

			 Service Act (42 U.S.C. 256b(a)) is amended—

					(A)in paragraph (1),

			 by inserting or required under paragraph (11) after as

			 provided by the Secretary; and

					(B)by adding at the

			 end the following:

						

							(11)Reduced

				negotiated price for covered drugs advertised directly to consumers

								(A)In

				generalAn agreement entered into under paragraph (1) shall

				provide that with respect to each covered drug of the manufacturer that is

				purchased by a covered entity, the price charged shall not exceed the reduced

				negotiated price for that drug in accordance with the procedures established

				under section 3(a) of the Pharmaceutical

				Advertising and Prudent Purchasing Act if the manufacturer fails

				to certify to the Secretary that the drug was not directly advertised to

				consumers during the 12-month period preceding the date of such

				purchase.

								(B)Definition of

				directly advertised to consumersIn subparagraph (A), the term

				directly advertised to consumers means a reminder ad or product

				claim regarding a covered outpatient drug that is disseminated through radio,

				television, or other electronic media, print media, or outdoor

				advertising.

								.

					(2)Procurement of

			 prescription drugs by the department of veterans affairs, department of

			 defense, the public health service (including the indian health service) and

			 the coast guardSection 8126 of title 38, United States Code, is

			 amended—

					(A)in subsection

			 (a)—

						(i)in

			 paragraph (3), by striking and at the end;

						(ii)by

			 redesignating paragraph (4) as paragraph (5);

						(iii)in paragraph

			 (5) (as redesignated by clause (ii)), by striking and (3) and

			 inserting (3), and (4); and

						(iv)by

			 inserting after paragraph (3), the following:

							

								(4)with respect to

				each covered drug of the manufacturer that is procured by a Federal agency

				described in subsection (b) under depot contracting systems, a national

				contract entered into by the Secretary, or under the Federal Supply Schedule,

				the price charged shall not exceed the reduced negotiated price for that drug

				in accordance with the procedures established under section 3(a) of the

				Pharmaceutical Advertising and Prudent

				Purchasing Act if the manufacturer fails to certify to the

				Secretary or the head of the Federal agency involved that the drug was not

				directly advertised to consumers during the 12-month period preceding the date

				of such procurement;

								;

				and

						(B)in subsection

			 (h), by adding at the end the following:

						

							(7)Directly

				advertised to consumersThe term directly advertised to

				consumers means a reminder ad or product claim regarding a covered drug

				that is disseminated through radio, television, or other electronic media,

				print media, or outdoor

				advertising.

							.

					(e)Effective

			 dateThe amendments made by this section apply to master

			 agreements, pricing agreements, and contracts entered into or renewed on or

			 after the date that is 180 days after the date of enactment of this Act.

			4.Report to

			 congress on strategies to reduce the cost of prescription drugs covered under

			 medicare and other federal programs that are directly advertised to

			 consumers

			(a)In

			 generalNot later than January 1, 2007, the Secretary of Health

			 and Human Services, in consultation with the Secretary of Veterans Affairs,

			 shall submit a report to Congress that contains the following

			 information:

				(1)The percentage of

			 costs for prescription drugs that are directly advertised to consumers that are

			 passed on to Federal agencies and programs that purchase or provide

			 reimbursement for such drugs.

				(2)The 25 most

			 frequently prescribed drugs that are directly advertised to consumers and are

			 purchased or reimbursed by Federal agencies and programs.

				(3)The 25 most

			 costly prescription drugs that are directly advertised to consumers and are

			 purchased or reimbursed by Federal agencies and programs.

				(4)The aggregate

			 amount spent by manufacturers of prescription drugs—

					(A)to directly

			 advertise to consumers; and

					(B)for the 25 most

			 costly prescription drugs that are directly advertised to consumers.

					(5)Mechanisms for

			 Federal agencies and programs to share information concerning—

					(A)which

			 prescription drugs are directly advertised to consumers;

					(B)the costs to

			 Federal agencies and programs of such drugs; and

					(C)utilization,

			 cost, and reimbursement data regarding the purchase of such drugs, separately

			 identified with respect to the medicare program and other Federal agencies and

			 programs, and disaggregated for age cohorts, gender, and diagnoses of the

			 individuals using such drugs.

					(6)Recommendations

			 for legislative or administrative changes or alternative strategies, separately

			 identified with respect to the medicare program and other Federal agencies and

			 programs, to ensure that Federal payments for prescription drugs are reduced

			 for prescription drugs directly advertised to consumers.

				(7)Strategies to

			 ensure that prescription drug utilization under Federal agencies and programs

			 is based on health needs.

				(8)Such other

			 recommendations for legislation or administrative action as the Secretary

			 determines to be appropriate.

				(b)DefinitionsIn

			 this section:

				(1)Directly

			 advertised to consumersThe term directly advertised to

			 consumers has the meaning given that term in section 1927(b)(5)(C) of

			 the Social Security Act (as added by section 2(a)).

				(2)Federal agency

			 and programThe term Federal agency and program

			 means the Federal agencies and programs described in section 3(b) and includes

			 the medicare program established under title XVIII of the Social Security Act

			 (42 U.S.C. 1395 et seq.).

				(3)ManufacturerThe term manufacturer has the

			 meaning given that term in section 8126(h)(4) of title 38, United States Code,

			 and section 1927(k)(5) of the Social Security Act (42 U.S.C.

			 1396r–8(k)(5)).

				

